DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 14-20 in the reply filed on January 10, 2022 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 is considered by the examiner.



Claim Interpretation
The limitation of claim 1 reciting “a label base material having a dyne level of 40 mN/m or less” is interpreted to mean that the label base material has a surface energy or surface tension of 40 mN/m or less.
The limitations directed to the first and second “solvent-based” ink layers are interpreted under the broadest reasonable interpretation to encompass any ink layers that are based on one or more solvents, wherein a solvent is any substance capable of dissolving or dispersing one or more other substances (see https://www.merriam-webster.com/dictionary/solvent). Thus, a solvent-based ink can utilize any type of solvent, including organic solvents or inorganic solvents such as water, to dissolve or disperse the other ink components.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9, 10, 14-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 14, and 20, the limitation of claims 2, 14, and 20 reciting “a third solvent-based ink layer directly formed on the label base material, wherein part of the water-based ink layer is formed on the third solvent-based ink layer” is indefinite in view of the limitation in line 3 of claim 1 reciting “a water-based ink layer directly formed on the label base material” because it is not clear how the solvent-based ink layer can be directly formed on the label base material with part of the water-based ink layer formed on the third solvent-based ink layer if the water-based ink layer is said to be directly formed on the label base material.
The term “directly formed” is interpreted to mean that wherever the layer is formed, it is in immediate physical contact with the underlying surface such that there can be nothing in between the layer and the surface (see https://www.merriam-webster.com/dictionary/directly). Claim 1 requires that the water-based ink layer is “directly formed” on the label base material, meaning that in every region that the water-based ink is provided, it must be in immediate physical contact with the label base material.
Since claim 1 does not specify whether the water-based ink is directly formed on the entire surface of the label base material or only on parts of the label base material, the language of the claim encompasses the configuration wherein the water-based ink is directly formed on some regions of the base material while the third solvent-based ink is directly formed on other regions of the base material.
However, the language of claim 1 expressly excludes the configuration wherein part of the water-based ink layer is formed on the third solvent-based ink layer (i.e. wherein the water-based ink layer is not directly formed on the label base material). 
Due to the indefiniteness of claims 2, 14, and 20, the metes and bounds of the claims are not able to be determined and therefore, prior art is unable to be applied.
Regarding claims 3, 4, 16, and 19, the claims are rejected based on their dependency on claim 2. Since the metes and bounds of claim 2 are not able to be determined, prior art is unable to be applied to the claims that depend therefrom.
Regarding claim 9, the limitation reciting “wherein the first solvent-based ink layer contains the same coloring material as that of the second solvent-based ink layer” is indefinite because the term “coloring material” lacks antecedent basis as there is no prior recitation of “a coloring material” in the claims.
Based on the language of claim 8, wherein the first solvent-based ink layer is required to be either an opaque print layer or a colorless, transparent print layer, it is not clear whether the limitation of claim 9 requiring that the first solvent-based ink layer contains a coloring material is also meant to require that the first solvent-based ink layer is opaque. Moreover, it is not clear if the coloring materials of the first and second solvent-based ink layers necessarily render the ink layers opaque, or if the inks must contain an additional opacifying agent that is separate from the coloring material to make the ink layers opaque.
In looking to an embodiment of the instant specification at [0054], the coloring material of the first solvent-based ink layer (14) is said to be the same as that of the second solvent-based ink layer (15), where the coloring material can be a white 
Regarding claims 10 and 18, the limitation in line 7 reciting “when the water-based ink does not develop a color” is indefinite because the claim does not appear to set forth a configuration in which the water-based ink layer “does not develop a color”. Rather, the claim requires that the water-based ink layer either (1) is colorless at or below a predetermined temperature and develops a color above the predetermined temperature or (2) is colorless at or above a predetermined temperature and develops a color below the predetermined temperature. In both configurations (1) and (2), the water-based ink layer is required to be capable of developing a color either above or below a particular temperature.
Absent further clarification in the specification, the phrase “does not develop a color” appears to refer to the state in which the water-based ink layer is colorless, and will be interpreted as such for the purposes of applying prior art.
Regarding claim 15, the limitation reciting “a window zone surrounded by the third solvent-based ink layer is formed on the label base material” is indefinite because the term “the third solvent-based ink layer” lacks antecedent basis as there is no prior 
Due to the indefiniteness of claim 15, the metes and bounds of the claim are not able to be determined and therefore, prior art is unable to be applied.
Regarding claim 18, the limitation in lines 9-10 of claim 18 reciting “when the water-based ink develops a color, a background color of the water-based ink layer is shown by at least the second solvent-based ink layer” is indefinite in view of the limitation of claim 9 requiring that the first solvent-based ink layer contains the same coloring material as that of the second solvent-based ink layer.
Based on the limitation of claim 8 requiring that the first solvent-based ink layer is either opaque or colorless and transparent, the limitation of claim 9 requiring the inclusion of a coloring material appears to limit the first solvent-based ink layer to being opaque. However, if the first water-based ink is opaque (i.e. not able to be seen through, see https://www.collinsdictionary.com/us/dictionary/english/opaque), it is not clear how a design or a background color can be “shown” by the second solvent-based ink layer.
According to the description of Fig. 3 at paragraph [0025], it is understood that the label is viewed from the label base material side such that the second solvent-based ink layer (15; solvent-based ink cover layer) is positioned behind the first solvent-based ink layer (14; solvent-based ink base layer), which is positioned behind the water-based 
In looking to the instant specification, the label base material is said to be preferably composed of a colorless, transparent shrinkable film [0029]. The first solvent-based ink layer (14) is said to be preferably formed so as to cover 50% or more, more preferably 70% or more, of the water-based ink layer (13), so that there may be a portion where the first solvent-based ink layer (14) is not present on the back side of the water-based ink layer (13) [0022]. Both of these features appear to be essential for enabling the second solvent-based ink layer to be visible through the underlying layers (i.e. to show a design or a background color), however, neither of these features are currently recited in the claims.
For the purposes of applying prior art, any label having a transparent base film and a first solvent-based ink that is formed so as to cover less than 100% of the surface of the second solvent-based ink is interpreted to meet the limitations directed to the second solvent-based ink showing a design or a background color.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno et al. (JP 2001-296805, cited on IDS, machine translation via EPO provided) as evidenced by Dyne Technology (“Using DYNE Test Marker Pens to Measure Substrate Surface Energy” https://dynetesting.com/wp-content/uploads/ 2012/04/User-Instructions-Dyne-test-pens.pdf, hereinafter “Dyne”) and Paint & Coatings Industry (“Dynamic Surface Tension and Surface Energy and Ink Formulations and Substrates”, https://www.pcimag.com/articles/ 85879-dynamic-surface-tension-and-surface-energy-in-ink-formulations-and-substrates, hereinafter “PCI”).
Regarding claims 1 and 12, Uno et al. teaches a heat-shrinkable label comprising a heat-shrinkable film (1; label base material), a water-based ink printing layer (2a; water-based ink layer) directly formed on the heat-shrinkable film, a second 
With respect to the claimed dyne level of the label base material, Uno et al. teaches that the heat-shrinkable film (1; label base material) may be a plastic film, such as a polyester film made of polyethylene terephthalate, a styrene-based film made of a styrene-butadiene block copolymer, or an olefin-based film such as polypropylene [0015]. As evidenced by Dyne, the surface energy of polymeric substrates such as polypropylene, polyethylene, polystyrene, and styrene-butadiene copolymers (ABS) typically fall within the range of 30-34 mN/m. Thus, the heat-shrinkable film of Uno et al. would inherently have a dyne level within the claimed range.
With respect to the claimed halftone dot reproducibility of the water-based ink layer, Uno et al. teaches that water-based inks are used to avoid safety and environmental pollution problems associated with the use of solvent-based inks [0004]. Uno et al. further teaches that plastic films used as packaging materials generally repel water, thus requiring anchor coating agents to be applied in order to achieve suitable printability for water-based inks [0004]. PCI teaches that conventional water-based inks have high inherent surface tension values due to water having a surface tension in the 
Thus, one of ordinary skill in the art would clearly recognize that using a combination of a low surface energy plastic film with no anchor coating agent and a standard water-based ink as taught by Uno et al. would inherently result in a halftone dot reproducibility within the claimed range due to the difference in surface energy between the uncoated plastic film and the water-based ink.
Regarding claim 11, Uno et al. teaches all of the limitations of claim 1 above and further teaches that the second water-based ink printing layer (2b; first solvent-based ink layer) can include a curing agent in order to improve the water resistance of the ink ([0008], [0022]).

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (JP 2014-038283, machine translation via EPO provided) as evidenced by Dyne (“Using DYNE Test Marker Pens to Measure Substrate Surface Energy”, cited above) and PCI (“Dynamic Surface Tension and Surface Energy and Ink Formulations and Substrates”, cited above).
Regarding claims 1 and 12, Arai et al. teaches a label (10) comprising a label base material (11) having a fluorescent ink layer (12), a transparent medium layer (14), a color ink layer (13), and an overcoat layer (17) are formed in that order on the base material (Fig. 5, [0030]). Arai et al. teaches that each of the fluorescent ink layer, the 

    PNG
    media_image1.png
    240
    577
    media_image1.png
    Greyscale

Fig. 5 of Arai et al. (JP 2014-038283) showing a label (10) comprising a transparent label base material (11) having a fluorescent ink layer (12), a transparent medium layer (14), a color ink layer (13), and an overcoat layer (17) formed on a back surface side thereof.

With respect to the claimed dyne level of the label base material, Arai et al. teaches that the label base material may be a shrinkable base material (heat shrinkable film) made of a resin film such as polyester-based resins (e.g. polyethylene terephthalate), polyolefin-based resins (e.g. polyethylene, polypropylene), or polystyrene-based resins (e.g. styrene-butadiene copolymer) [0035]. As evidenced by Dyne, the surface energy of polymeric substrates such as polypropylene, polyethylene, polystyrene, and styrene-butadiene copolymers (ABS) typically fall within the range of 30-34 mN/m. Thus, since the shrinkable base material of Arai et al. is not coated with an 
With respect to the claimed halftone dot reproducibility of the water-based ink layer, Arai et al. teaches that the fluorescent ink layer (12; water-based ink layer) can be formed by using any conventionally known water-based fluorescent ink [0039]. PCI teaches that conventional water-based inks have high inherent surface tension values due to water having a surface tension in the range of 72 dynes/cm (p. 2). PCI further teaches that surface tension is the factor that dictates whether an ink coating will wet and spread over, or retract from, a solid surface, wherein the surface tension of the ink must be lower than the wetting tension of the substrate in order to attain good printability or ink lay down (p. 1, 3).
Thus, one of ordinary skill in the art would clearly recognize that using a combination of a low surface energy plastic film having no primer or pretreatment and a standard water-based ink as taught by Arai et al. would inherently result in a halftone dot reproducibility within the claimed range due to the difference in surface energy between the untreated resin film and the water-based ink.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (JP 2001-296805, cited on IDS, machine translation via EPO provided) in view of PCI (“Dynamic Surface Tension and Surface Energy and Ink Formulations and Substrates”, cited above) as evidenced by Dyne (“Using DYNE Test Marker Pens to Measure Substrate Surface Energy”, cited above).
Regarding claims 1 and 12, Uno et al. teaches a heat-shrinkable label comprising a heat-shrinkable film (1; label base material), a water-based ink printing 
With respect to the claimed dyne level of the label base material, Uno et al. teaches that the heat-shrinkable film (1; label base material) may be a plastic film, such as a polyester film made of polyethylene terephthalate, a styrene-based film made of a styrene-butadiene block copolymer, or an olefin-based film such as polypropylene [0015]. As evidenced by Dyne, the surface energy of polymeric substrates such as polypropylene, polyethylene, polystyrene, and styrene-butadiene copolymers (ABS) typically fall within the range of 30-34 mN/m. Thus, the heat-shrinkable film of Uno et al. would inherently have a dyne level within the claimed range.
With respect to the claimed halftone dot reproducibility of the water-based ink layer, as set forth in the anticipation rejections above, the claimed halftone dot reproducibility appears to be an inherent property of the heat-shrinkable label of Uno et al. However, in the event that it is found not to be inherently achieved by the materials of Uno et al., it would have been obvious to one of ordinary skill in the art to optimize the halftone dot reproducibility of the water-based ink layer.
Uno et al. teaches that plastic films used as packaging materials generally repel water, thus requiring anchor coating agents to be applied in order to achieve suitable printability for water-based inks [0004]. PCI more specifically teaches that surface tension is the factor that dictates whether an ink coating will wet and spread over, or retract from, a solid surface (p. 3). PCI teaches that because of their high inherent surface tension values, water-based inks typically require alcohols and surfactants to lower their surface tensions in order to attain good printability and a suitable coefficient of spreading (p. 1-2).
Thus, in view of the teachings of PCI and the desire in Uno et al. to avoid having to form an anchor coating layer on the base film so as to simplify the process of forming the heat-shrinkable label ([0009], [0017], [0063]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the degree of wetting of the water-based ink, such as by adjusting the amount of alcohols and surfactants in the ink, as taught by PCI, according to the desired degree of spreading and adhesion of the ink to the label base material. One of ordinary skill in the art would clearly recognize that by adjusting the degree of wetting of the water-based ink, the halftone dot reproducibility could be appropriately set within the claimed range.
Regarding claim 11, Uno et al. teaches all of the limitations of claim 1 above and further teaches that the second water-based ink printing layer (2b; first solvent-based ink layer) can include a curing agent in order to improve the water resistance of the ink ([0008], [0022]).


Claims 5-10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2014-038283, machine translation via EPO provided) as applied to claim 1 above, and further in view of Nakashima et al. (US 6,228,804).
Regarding claims 5-7, Arai et al. teaches all of the limitations of claim 1 above but does not expressly teach that the fluorescent ink layer (12; water-based ink layer) contains microcapsules. However, in the analogous art of printed color-changing materials, Nakashima et al. teaches a variety of configurations of a color-change material (1) comprising a reversibly thermochromic layer (2, 21) (Abstract, Figs. 1-9). Nakamura et al. teaches that these color-change materials can effectively exhibit a complex color change effect by thermally changing their colors with changing ambient temperatures, and can be used in a wide variety of applications such as designs, ornaments, toys, etc. (col 1, Ln 23-51).
Nakamura et al. teaches that the reversibly thermochromic ink for forming the reversibly thermochromic layer is a water-based ink that comprises a microcapsular pigment containing a reversibly thermochromic material (heat sensitive microcapsules
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label of Arai et al. by providing reversibly thermochromic microcapsules into the water-based ink layer, as taught by Nakamura et al., in order to create a complex color-change effect where the color of the water-based ink can be adjusted by changing the ambient temperature of the label.
Regarding claims 8, 9, and 17, Arai et al. in view of Nakamura et al. teaches all of the limitations of claims 6 and 7 above. As noted above with respect to claim 1, Arai et al. teaches that each of the fluorescent ink layer (12), the transparent medium layer (14), the color ink layer (13), and the overcoat layer (17) can be formed by using a conventionally known solvent-based ink or water-based ink ([0039], [0044], [0049], [0050]).
Arai et al. further teaches that when the overcoat layer functions as a back printing layer, a white pigment such as titanium dioxide (i.e. an opacifying agent) can be added [0050]. Thus, the overcoat layer corresponding to the second solvent-based ink layer is an opaque print layer.
Arai et al. further teaches that the transparent medium layer (14) can be formed from a transparent ink containing no coloring material ([0049]), such that the transparent media layer provided over the fluorescent ink layer (12; water-based ink layer) can correspond to the claimed first solvent-based ink layer that is a colorless, transparent print layer.
Alternatively, Arai et al. teaches that the color ink layer (13) can be formed from an ink containing a non-fluorescent color material, wherein examples of the non-fluorescent color material include a white pigment such as titanium dioxide [0046]. Thus, 
Regarding claims 10 and 18, Arai et al. in view of Nakamura et al. teaches all of the limitations of claims 8 and 9 above, and although Arai et al. does not expressly teach that the water-based ink layer is capable of changing color, Nakamura et al. teaches that the water-based reversibly thermochromic ink may undergo a reversible color change between a colorless and a colored state or between a colored and a colorless state at a predetermined temperature (col 8, Ln 43-47; col 9, Ln 25-37; col 13, Ln 11-32). Thus, the combination of Arai et al. and Nakamura et al. teaches a fluorescent ink layer (12; water-based ink layer) containing reversibly thermochromic material that can either change between a colorless and a colored state or between a colored and a colorless state at a predetermined temperature.
Thus, with respect to claim 10, in the embodiment wherein the transparent medium layer (14) of Arai et al. corresponds to the claimed colorless, transparent first solvent-based ink layer, when the modified fluorescent ink layer is in a colorless state, a design can be shown through the transparent label base material by at least the color ink layer (13) and the topcoat layer (17). And when the modified fluorescent ink layer develops a color, a background color of the fluorescent ink layer can be shown by at least the topcoat layer (see [0024] and Fig. 5 of Arai et al.).
Alternatively, with respect to claim 18, in the embodiment wherein the color ink layer (13) of Arai et al. corresponds to the claimed opaque first solvent-based ink layer, when the modified fluorescent ink layer is in a colorless state, a design can be shown .

Claims 1, 5-9, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (JP 2001-296805, cited on IDS, machine translation via EPO provided) in view of Gibson et al. (US 2010/0068387), as evidenced by Dyne (“Using DYNE Test Marker Pens to Measure Substrate Surface Energy”, cited above).
Regarding claims 1, 5, 6, and 12, 
With respect to the claimed dyne level of the label base material, Uno et al. teaches that the heat-shrinkable film (1; label base material) may be a plastic film, such as a polyester film made of polyethylene terephthalate, a styrene-based film made of a styrene-butadiene block copolymer, or an olefin-based film such as polypropylene [0015]. As evidenced by Dyne, the surface energy of polymeric substrates such as polypropylene, polyethylene, polystyrene, and styrene-butadiene copolymers (ABS) typically fall within the range of 30-34 mN/m. Thus, the heat-shrinkable film of Uno et al. would inherently have a dyne level within the claimed range.
With respect to the claimed halftone dot reproducibility of the water-based ink layer, as set forth in the anticipation rejections above, the claimed halftone dot reproducibility appears to be an inherent property of the heat-shrinkable label of Uno et al. However, in the event that it is found not to be inherently achieved by the materials of Uno et al., it would have been obvious to one of ordinary skill in the art to optimize the halftone dot reproducibility of the water-based ink layer.
Uno et al. teaches that plastic films used as packaging materials generally repel water, thus requiring anchor coating agents to be applied in order to achieve suitable printability for water-based inks [0004]. Similarly, in the analogous art of water-based inks, Gibson et al. teaches that the relative surface energies between an ink and a substrate determines whether or not wetting occurs, and that water-based inks are difficult to apply satisfactorily as droplets onto low energy surfaces due to their high values of surface tension ([0008]-[0009]).
Gibson et al. teaches a water-based ink composition for printing onto low surface energy surfaces such as polypropylene or polyethylene ([0021]), wherein the water-microcapsules) that are responsive to an external stimulus, e.g. a temperature change (heat sensitive), and a functional material such as a pigment dispersion or dye solution encapsulated therein ([0044]-[0048], [0067]).
Gibson et al. teaches that the polymer particles enable the viscosity of the ink to change in response to the external stimulus, such that upon dispensation of an ink drop onto a substrate, the drop can either be immobilized or can be allowed to flow on the substrate surface ([0044], [0050]). Thus, Gibson et al. teaches that the degree of coalescence (i.e. the degree of spreading of the ink) can be adjusted by controlling the temperature of the substrate in order to reduce the number of printing defects ([0029], [0050], [0139]). Gibson et al. teaches that by utilizing this mechanism involving stimulus-responsive particles, the substrate onto which the water-based ink is printed can be a ‘low energy’ impermeable substrate which does not need to be undergo corona discharge treatment or treatment with primers in order to enable good adhesion ([0106], [0110]).
Thus, in view of the teachings of Gibson et al. and the desire in Uno et al. to avoid having to form an anchor coating layer on the base film so as to simplify the process of forming the heat-shrinkable label ([0009], [0017], [0063]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the degree of wetting of the water-based ink, such as by using the temperature-sensitive viscosity-adjusting microcapsules of Gibson et al., according to the desired degree of spreading of the ink and the resultant quality of the printed image. One of ordinary skill in the art would clearly recognize that by adjusting the degree of 
Regarding claim 7, Uno et al. in view of PCI and Gibson et al. teaches all of the limitations of claim 6 above, and while Uno et al. does not expressly teach the water-based ink layer containing microcapsules, Gibson et al. further teaches that the particle equivalent spherical diameter (average particle size) of the stimulus-responsive particles (microcapsules) is set according to the size and shape of the orifice and filters through which the ink must pass during printing, wherein the spherical diameter is preferably set to be 2 µm or less ([0068]), which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat-shrinkable label of Uno et al. in view of PCI and Gibson et al. to specify an average particle size of the heat sensitive capsules meeting the claimed range, as taught by Gibson et al., according to the size of the filters or screen through which the ink passes during printing.
Regarding claims 8, 9, and 17, Uno et al. in view of Gibson et al. teaches all of the limitations of claim 1 above. Uno et al. further teaches that the water-based ink printing layer (2a; water-based ink layer) is a layer representing characters, figures, patterns, and the like, while the second water-based ink printing layer (2b; first solvent-based ink layer) is a layer serving as a background for the characters, figures, or patterns of the water-based ink printing layer ([0014], [0024]).
Uno et al. teaches that the water-based inks can include a dye or pigment such as titanium dioxide ([0021]), and further teaches that the top coat composition can contain a color pigment such as titanium dioxide ([0011], [0039]). Therefore, Uno et al. 
Regarding claim 11, Uno et al. in view of Gibson et al. teaches all of the limitations of claim 1 above, and Uno et al. further teaches that the second water-based ink printing layer (2b; first solvent-based ink layer) can include a curing agent in order to improve the water resistance of the ink ([0008], [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dannhauser et al. (US 2017/0028688) teaches a method of depositing water-based inks on water-impermeable substrates [0002]. Dannhauser et al. teaches that water-impermeable substrates generally have values of surface energy less than 40 dyn/cm (i.e. less than 40 mN/m), and that the degree of wetting of a water-based ink on a water-impermeable substrate can be adjusted by modifying the surface energy of the substrate, such as by surface treatment, or by modifying the surface tension of the ink, such as by modifying the availability of surfactant in the aqueous phase ([0040]-[0041], [0072]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785   
                                                                                                                                                                                                     /LAURA C POWERS/Primary Examiner, Art Unit 1785